Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 pending 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol (PG Pub 2016/0190060 A1) in view of Marsh (PG Pub 2012/0052681 A1).
Consider Claim 1, Bristol teaches the process of selectively coating areas onto a substrate (Fig. 3A). Bristol teaches the process of forming blocking layer (thinner layer of first material 316) on to a substrate (310) where the substrate has first surface material (312) and 
Bristol does not teach the blocking layer is formed from unsaturated hydrocarbon material.
However, Marsh teaches the process of depositing material using selective ALD [0015] on a substrate made of metal [0014], teaches the process of depositing blocking layer onto the surface of the substrate, where the blocking layer comprises unsaturated hydrocarbon material such as Alkyne [0012].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol with Marsh to deposit unsaturated hydrocarbon blocking layer, to provide with a photoresist–like material on the substrate to prevent the desired ALD material from depositing onto the blocked section [0021].
Consider Claim 2, the combined Bristol (with Marsh) teaches the use of Alkyne as unsaturated hydrocarbon (Marsh, [0021]).
Consider Claims 8-9, the combined Bristol (with Marsh) teaches the metallic material forming the first surface to include copper, and non-metallic forming the second surface to include silicon oxide (Bristol, [0013]).
Consider Claim 10, the combined Bristol (with Marsh) teaches the selectively depositing film (318) on to the second surface of the dielectric material (314) (Bristol, Fig. 3B and [0034]).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol (PG Pub 2016/0190060 A1) in view of Marsh (PG Pub 2012/0052681 A1), and in further view of Ou (PG Pub 2018/0061628 A1).
Consider Claims 3-7, the combined Bristol (with Marsh) teaches the use of Alkyne as unsaturated hydrocarbon (Marsh, [0021]).
The combined Bristol (with Marsh) does not teach the number of carbon atom in the Alkynes or the location of the triple bond.
However, Ou is in the art of processing ALD and depositing blocking/sacrificial layer (abstract), teaches the process of depositing of blocking/sacrificial layer is made from organic materials such as Alkyne with C1-C10 and H2-H24 including C6H10/Hexyne [0049]. Although Ou does not specified the location of the triple bond within the Alkyne/Hexyne, however, it would be obvious for skilled using routine experimentation and known engineering principle to test and use Hexyne having triple bond at first carbon (1-Hexyne) and second carbon (2-Hexyne) and third carbon (3-Hexyne), to use 3-Hexyne as blocking material. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh) with Ou to use 3-Hexyne as blocking material, with reasonable expectation of success.

Claims 11-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol (PG Pub 2016/0190060 A1) in view of Marsh (PG Pub 2012/0052681 A1), and in further view of Gandikota (PG Pub 2006/0128150 A1).
Consider Claims 11-12, the combined Bristol (with Marsh) teaches the previously disclose in claim 10, depositing the selectively depositing film (318) on to the second surface of the dielectric material (314) (Bristol, Fig. 3B and [0034]).
The combined Bristol (with Marsh) does not teach the film as made from metallic precursor in a reactant onto the dielectric/silicon dioxide.
However, Gandikota is in the process of forming integrated circuit using processes such as ALD [0015] onto a surface of a substrate made of material such as silicon oxide [0029], teaches the process of forming metal -containing layer on the substrate (claim 1), where the metal -containing comprises Tantalum material such as Tantalum nitride (claims 2-3) made using metal precursor (pentakis (dimethylamino) tantalum) and reactant (ammonia) (claim 7, [0036]). 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh) with Gandikota to form TaN film on the dielectric/non-metallic surface, to provide with adhesion/barrier layer needed for the layer on applied layer/material [0006].
Consider Claim 15, the combined Bristol (with Marsh) teaches the previously disclose in claim 1, above, teaches the process of removing blocking layer/thinner layer of first material (616) from the first surface (612) forming opening (630) (Bristol, Figs. 6A-6B).
The combined Bristol (with Marsh) does not teach the film as made from metallic precursor in a reactant onto the dielectric/silicon dioxide.
However, Gandikota is in the process of forming integrated circuit using processes such as ALD [0015] onto a surface of a substrate made of material such as silicon oxide [0029], teaches the process of forming metal -containing layer on the substrate (claim 1), where the metal -containing comprises Tantalum material such as Tantalum nitride (claims 2-3) made using metal precursor (pentakis (dimethylamino) tantalum) and reactant (ammonia) (claim 7, [0036]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh) with Gandikota to form TaN film on the dielectric/non-metallic surface, to provide with adhesion/barrier layer needed for the layer on applied layer/material [0006].
Consider Claim 17, the combined Bristol (with Marsh) teaches the previously disclose in claim 1, above. The combined Bristol (with Marsh) teaches the blocking layer is formed onto the via/feature comprising a bottom/first surface having metallic material (512) and sidewall/dielectric material layer (518) (Bristol, Fig. 5E) where the blocking layer (thinner layer 516) is applied to the via/feature (Bristol, [0063]).
The combined Bristol (with Marsh) does not teach the film as made from metallic precursor in a reactant onto the dielectric/silicon dioxide.
However, Gandikota is in the process of forming integrated circuit using processes such as ALD [0015] onto a surface of a substrate made of material such as silicon oxide [0029], teaches the process of forming metal -containing layer on the substrate (claim 1), where the metal -containing comprises Tantalum material such as Tantalum nitride (claims 2-3) made using metal precursor (pentakis (dimethylamino) tantalum) and reactant (ammonia) (claim 7, [0036]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh) with Gandikota to form TaN film on the dielectric/non-metallic surface, to provide with adhesion/barrier layer needed for the layer on applied layer/material [0006].
Consider Claim 19, the combined Bristol (with Marsh and Gandikota) teaches the formed film is Tantalum nitride (Gandikota, claims 2-3).
Consider Claim 20, the combined Bristol (with Marsh and Gandikota) teaches the previously disclose in claim 17 above.
The combined Bristol (with Marsh and Gandikota) does not teach the process of forming a via feature with result in a low-resistance metal via.
However, the combined Bristol (with Marsh and Gandikota) teaches each and every process step and limitation of the applicant’s claims, including the “claimed steps in Claim 17”. Since the “the low-resistance metal via has a resistance less than or equal to about 80% of a metal via formed without the blocking layer” by the applicant’s claimed process is simply a function of the “claimed steps in Claim 17”, and the combination of the Bristol (with Marsh and Gandikota) teaches the claimed process steps. The process of the combination of the Bristol (with Marsh and Gandikota) would have inherently produced “the low-resistance metal via has a resistance less than or equal to about 80% of a metal via formed without the blocking layer” unless essential process steps and/or limitations are missing from the applicant’s claims.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol (PG Pub 2016/0190060 A1) in view of Marsh (PG Pub 2012/0052681 A1), and in further view of Tois (PG Pub 2018/0233350 A1).
Consider Claims 13-14, the combined Bristol (with Marsh) teaches the previously disclose in claim 1, the process of removing blocking layer (616) (Bristol, Figs. 6A-6B).
The combined Bristol (with Marsh) does not teach the process of removing blocking layer using argon plasma.
However, Tois is in the process of forming passivation/blocking layer on a metallic substrate (abstract), metal materials such as Copper [0065], using ALD [0063], where the passivation material is organic [0055], teaches the process of removing the passivation/blocking layer using plasma process with gas consisting of noble gases such as Argon gas [0085].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh) with Tois to remove the blocking layer using Ar plasma, for the complete removal of the passivation layer in a cyclic selective deposition process[0086].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bristol (PG Pub 2016/0190060 A1) in view of Marsh (PG Pub 2012/0052681 A1), and in further view of Gandikota (PG Pub 2006/0128150 A1), and in further view of Ou (PG Pub 2018/0061628 A1).
Consider Claim 18
The combined Bristol (with Marsh and Gandikota) does not teach the number of carbon atom in the Alkynes or the location of the triple bond.
However, Ou is in the art of processing ALD and depositing blocking/sacrificial layer (abstract), teaches the process of depositing of blocking/sacrificial layer is made from organic materials such as Alkyne with C1-C10 and H2-H24 including C6H10/Hexyne [0049]. Although Ou does not specified the location of the triple bond within the Alkyne/Hexyne, however, it would be obvious for skilled using routine experimentation and known engineering principle to test and use Hexyne having triple bond at first carbon (1-Hexyne) and second carbon (2-Hexyne) and third carbon (3-Hexyne), to use 3-Hexyne as blocking material.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Bristol (with Marsh and Gandikota) with Ou to use 3-Hexyne as blocking material, with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718

/DAVID P TUROCY/Primary Examiner, Art Unit 1718